230 P.3d 21 (2010)
348 Or. 219
CARUTHERS
v.
KROGER.
(S058168).
Supreme Court of Oregon.
April 16, 2010.
Miscellaneous Supreme Court Disposition.
Ballot Title Certified.
Petitioner's request for oral argument is denied. Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 64 (2010) does not comply substantially with ORS 250.035(2) to (6) is not well taken. The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.